Case 1:21-cv-00291-RM-MEH Document 16 Filed 03/16/21 USDC Colorado Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                             Judge Raymond P. Moore

  Civil Action No. 21-cv-00291-RM-MEH

  JEREMIAH AXTELL,

        Plaintiff,

  v.

  CITY OF LAKEWOOD, a municipality,
  ADAM PAUL, in his individual and official capacity,
  KATHY HODGSON, in her individual and official capacity,
  CITY OF LAKEWOOD POLICE DEPARTMENT, an agency of a municipality,
  AGENT F. SAUL PALOMO, in his individual and official capacity,
  AGENT MICHELLE DELEON, in her individual and official capacity,
  SERGEANT CREIGHTON BATES, in his individual and official capacity,
  AGENT TOBY MAEZ III, in his individual and official capacity,
  AGENT TODD CLIFFORD, in his individual and official capacity,
  AGENT FRANCISCO ROACHO, in his individual and official capacity,
  AGENT PAUL OSCKEL, in his individual and official capacity,
  AGENT VICTORIA HARREL, in his individual and official capacity,
  AGENT HAROLD HORTON, in his individual and official capacity,
  AGENT NICHOLAS GRAHAM, in his individual and official capacity,
  AGENT KENNADEE BLEAK, in his individual and official capacity,
  AGENT DAVID PLACE, in his individual and official capacity,
  AGENT GENE GRAY, in his individual and official capacity,
  AGENT CARSON LOCKERD, in his individual and official capacity,
  SERGEANT ERIC EBELING, in his individual and official capacity,
  DETECTIVE DANIEL SIMPSON, in his individual and official capacity,
  INVESTIGATOR MONIQUE GILSTRAP, in her individual and official capacity,
  AGENT A. HOAK, in his individual and official capacity,
  AGENT M. LEE, in his individual and official capacity,
  AGENT N. JORNOD, in his individual and official capacity,
  CHIEF DANIEL MCCASKY, in his individual and official capacity,
  WEST METRO FIRE PROTECTION DISTRICT, an agency and special district,
  PARAMEDIC AUSTYN ONSTOTT, in his individual and official capacity,
  EMT JOHN HERRERA, in his individual and official capacity,
  LIEUTENANT PATRICK DAILEY, in his individual and official capacity,
  EMT TIM VAN PATTEN, in his individual and official capacity,
  EMT JACOB GLIME, in his individual and official capacity,
  CHIEF DON LOMBARDI, in his individual and official capacity,
  DEPUTY CHIEF SCOTT ROGERS, in his individual and official capacity,
  DR. PETER VELLMAN, in his individual and official capacity,
Case 1:21-cv-00291-RM-MEH Document 16 Filed 03/16/21 USDC Colorado Page 2 of 3




  DR. DAVID RICHTER, in his individual and official capacity,
  GRETCHEN SCHAD, in her individual and official capacity,
  ROCKY MOUNTAIN ASSISTED LIVING, LLC, a limited liability corporation,
  ERIC LEWIS, an individual,
  WILLIAM LYONS JR., an individual,
  MEGHANN ZEIGLER, an individual,
  STEPHANIE SALINAS, an individual,
  CAITLIN HOY, an individual,
  NAOMI MATHES, an individual,
  JESSICA HARMON, an individual,
  PETER WING, an individual,
  JOHN DOES 1-10 POLICE, and
  JOHN DOES 1-10 GENERAL,

        Defendants
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         This matter is before the Court sua sponte after reviewing the Amended Complaint (ECF

  No. 9) and finding a failure to comply with this District’s Local Rules. Specifically, as relevant

  here, the United States District Court for the District of Colorado has adopted, as standards of

  professional responsibility, the Colorado Rules of Professional Conduct (Colo. RPC) except as

  provided in D.C.COLO.LAttyR 2(b). And, under Local Rule 2(b)(1), Colo. RPC 1.2(c) (limiting

  scope of representation) is excluded unless the attorney obtains leave from the court to provide

  limited representation to an unrepresented party, subject to D.C.COLO.LAttyR 5(a) and (b).

  Here, the Amended Complaint states:

         Pursuant to C.R.C.P. 11(b) and 311(b), Attorney Anita M. Springsteen (#35692)
         provided Assistance in the drafting of this pleading.
         Springsteen Law Firm, LLC
         P.O. Box. 19700
         Denver, CO 80219
         720-838-3421

  (ECF No. 9, p. 20.) The Colorado Rules of Civil Procedure, however, do not apply to this

  action. And the Court’s review of the record shows there has been no compliance with


                                                   2
Case 1:21-cv-00291-RM-MEH Document 16 Filed 03/16/21 USDC Colorado Page 3 of 3




  this District’s Local Rules governing limited representation, including any motion

  requesting leave to allow Attorney Springsteen to provide limited representation.1

  Accordingly, it is

          ORDERED that by March 24, 2021, Attorney Springsteen shall comply with the

  Local Rules governing limited representation in this matter; and it is

          FURTHER ORDERED that the Clerk shall serve Attorney Springsteen with a

  copy of this Order by mail at her address stated above and through her last known email

  provided to the court: anita@springsteenlaw.com.

          DATED this 16th day of March, 2021.

                                                           BY THE COURT:



                                                           ____________________________________
                                                           RAYMOND P. MOORE
                                                           United States District Judge




  1
   Forms and other information concerning limited representation may be found at
  http://www.cod.uscourts.gov/CourtOperations/RulesProcedures/Forms.aspx#AttorneyLawStudent and
  http://www.cod.uscourts.gov/AttorneyInformation/LimitedRepresentation.aspx.

                                                      3
